Mr. Justice ComptoN delivered the opinion of the court. At the January term, 1866, of the probate court of Chicot county, Albert Belding, a creditor of the estate of W. T. Ferguson, deceased, moved the court to declare void letters of administration which had been theretofore granted to Allen Godwin, on said estate, and to order citation to such persons as had the prior right to administer, to appear and apply for letters, and in the event they should not, that letters be granted to him as creditor as aforesaid. The grounds of the motion are, first: that the letters to Godwin were granted by the court after the passage of the ordinance of secession, and before the state government establised in 1864, went into operation; and second: that no administration bond, etc., appeared oí record. The probate court overruled the motion, and it appearing that there was reason to believe that an administration bond had been filed and mislaid, the court ordered Godwin to enter into bond nunc pro tunc, and proceed with the administration. From this decision Belding appealed to the circuit court, where, on due consideration of the points excepted to, the judgment of the probate court was affirmed. The case now comes before this court and the only point insisted on in the argument here is the same as that determined in Hawkins vs. Filkins, at the present term. The principle decided in that case is the law of this. Let the judgment be in all things affirmed.